UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
 JUAN PABLO CHAVEZ,                                                       DOC#:
                                                                          DATE FILED: 5/3/2021
                               Plaintiff,

                          v.
                                                                          19-CV-4109 (RA)
 JOHN/JANE DOE 1-9; SGT. FINNEY, #3281,
 3271; BRC "THE BOULEVARD"; THE
                                                                                ORDER
 MOUNT SINAI HOSPITAL; ADT
 RECOMMENDER; THE 730 PSYCHS;
 AMERICAN RED CROSS; DHS OFFICE OF
 THE OMBUDSMAN,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that discovery has closed in this matter. The Court shall conduct

a post-discovery conference on May 18, 2021 at 4:30 pm. By no later than May 11, 2021, the parties are

to submit a joint letter updating the Court on the status of the case, including but not limited to whether

either party intends to file a dispositive motion and what efforts the parties have made to settle the action.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public.       If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on ECF

and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      May 3, 2021
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
